 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                            DISTRICT OF NEVADA
10   GILES MANLEY,                     )
                                       )
11             Petitioner,             )
                                       )           3:11-CV-00354-HDM-WGC
12        v.                           )
                                       )
13   WARDEN HIGH DESERT STATE PRISON, )            ORDER
     et al.                            )
14                                     )
               Respondents.            )
15                                     )
     _________________________________ )
16
          Petitioner’s unopposed motion for an extension of time (ECF No.
17
     87) is GRANTED. Petitioner shall have to and including March 4, 2019,
18
     to file a reply to the respondents’ answer to the petition in this
19
     case.
20
          IT IS SO ORDERED.
21
22                    5th day of _________,
          DATED: This ____       February   2019.
23
24                                 _________________________________
                                   HOWARD D. MCKIBBEN
25                                 UNITED STATES DISTRICT JUDGE

26
27
28
